Filed 9/16/20 P. v. Navarro CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                2d Crim. No. B296117
                                                        (Super. Ct. No. 2015024566)
     Plaintiff and Respondent,                               (Ventura County)

v.

JUAN MARTINEZ
NAVARRO,

     Defendant and Appellant.



       Juan Martinez Navarro was convicted by a jury of making
a criminal threat (Pen. Code,1 § 422, count 1); carrying a
concealed dirk or dagger (§ 21310, count 2); battery (§ 242, count
3); exhibiting a deadly weapon (§ 417, subd. (a)(1), count 4); and a
civil rights violation (§ 422.6, subd. (a), count 5). The jury also
found as to count 1 that Navarro personally used a deadly
weapon (§ 12022, subd. (b)(1)), and he committed a hate crime


       All statutory references are to the Penal Code unless
         1

otherwise indicated.
(§ 422.75, subd. (a)). As to counts 3 and 4, the jury found that he
committed the crimes in violation of the victim’s civil rights
(§ 422.7, subd. (a)). Navarro admitted that he had suffered a
prior serious felony conviction.
       The trial court sentenced Navarro on count 1 to the low
term of 16 months, doubled to 32 months for the prior strike, a
consecutive one year for the hate crime allegation, and a
consecutive five years for the prior serious felony conviction, for a
total of eight years eight months. The court struck the weapon
enhancement in the interest of justice. The court stayed the
32-month concurrent sentences on counts 2 and 4 pursuant to
section 654. The court imposed a concurrent 32-month sentence
on count 3 and 180 days on count 5.
       We reverse the prior serious felony conviction
enhancements for a lack of proper advisements. In all other
respects, we affirm.
                                FACTS
       J.Z. is a biological male who has identified as a woman
since age 13. She was 30 years old in 2015.
       In the early morning on August 2, 2015, J.Z. left Ruby’s
Cafe in Oxnard and began walking to a nightclub. She was
wearing a blond wig, a gold-colored silk dress, and shoes with
stiletto heels. Before she got to the nightclub, she saw Navarro
across the street. She had never seen him before, and he did not
indicate that he knew her. Navarro ran across the street,
approached J.Z. from behind, and placed his hands on her waist.
He said, “[W]hat’s up girl? Do you want to drink?” He was
carrying a bag with two cans of beer. J.Z. was frightened. She
did not want to explain to him that she was a biological male.




                                  2
       J.Z. told Navarro that she was not a woman, declined his
offer of a drink, and began walking away. Navarro followed her,
and said, “I know you’re a faggot. And I’m going to fuck you
really hard like faggots like getting fucked.” J.Z. was very scared
and kept walking.
       Navarro followed J.Z. Although she was frightened, she
could not call for help. She did not have a cell phone and no one
else was in the vicinity. Navarro again asked J.Z. if she wanted
to drink. When she refused, he gulped down one of his beers and
continued following her. He then yanked up her dress and pulled
down her underwear. She felt frightened and violated. She
asked him to leave her alone as she kept walking away.
       Suddenly, Navarro grabbed J.Z. by the waist and dragged
her to the back of a market. She managed to fend him off and
ran across the street. When he caught up with her, he dragged
her to the back of a gas station.
       Navarro cornered J.Z. He told her he would stab her if she
did not lift up her skirt. Then he took a knife from his waistband
and threatened to kill her if she did not take off her clothes.
When she did not take off her clothes, he struck her with his
right hand and tried three times to stab her with a knife in his
left hand. As she tried to escape, he hit her in the face. When
she fell down, he kicked her several times. During the incident,
he kept calling her “fucking bitch” and “fucking faggot.” He
threatened to kill her while brandishing the knife.
       J.Z. escaped to her car where she left her cell phone. She
called the police. Navarro was still in the area, and he was
arrested.




                                 3
                        Motion for a New Trial
       At Navarro’s motion for a new trial, Navarro called Jorge
Garrido as a witness. Garrido testified that on the night of
August 2, 2015, he was standing near Oxnard Boulevard when he
observed a group of men, including J.Z., dressed as women.
Garrido had never met J.Z., but he recognized her from local
clubs. Garrido saw J.Z. leave the group and walk across the
street. He heard J.Z. say that she was going to seduce Navarro.
J.Z. approached Navarro and it appeared she wanted to touch
him. When Navarro tried to protect himself, J.Z. became angry
and started cursing.
       Garrido said J.Z. was never in an alleyway, but remained
on the street. Navarro did not strike J.Z. He only used his hands
to distance himself from her. Navarro did not pull a knife and
J.Z. did not fall to the ground.
       J.Z. returned to the group. She took out a cell phone. She
told her friends she was calling the police so that they can
“remove that unhappy person . . . for not having accompanied
[her].” When the police arrived, Garrido left. He was on
probation and was not sure if he had warrants. He was unaware
that the incident resulted in a trial.
                           Ruling on Motion
       After hearing Garrido’s testimony, the trial court denied
the motion for a new trial, stating: “First of all, as I indicated
when I came out, this is—today is a long time coming. It’s been
13 months. Mr. Navarro has been extremely patient with the
process, waiving time each and every time for his attorney. And
understandably so. We were setting off sentencing because of a
very important motion and issue that Mr. Zaehringer is raising in
his behalf. [¶] And I’m also well aware that Mr. Navarro has




                                4
had numerous family members and other support people that
have been here each and every time, sometimes when those
hearings took less than five minutes. They’ve been here
supporting him, and that says a lot for Mr. Navarro and his
family support he’s got. [¶] As Mr. LeCedre said, I think the
motion is well-taken which is why we took the time that we did in
order to flesh out the issue, make sure that we had Mr. Garrido
present, that took several months in and of itself, to ensure he
was going to be here to testify. [¶] As I indicated, I listened to
the testimony of Mr. Garrido and then got the transcript and
then had the transcript of the victim here, [J.Z.] to compare that
with. [¶] I agree with both sides to some extent, that there were
discrepancies in what Mr. Garrido brought forward, but I look at
those discrepancies kind of as book-ending. And by that I mean,
Mr. Garrido’s testimony as to his observations before the attack
took place were different than [J.Z.’s] testimony to the jury. Mr.
Garrido’s observations after the attack took place were different
than [J.Z.’s] recollection was. [¶] But the meat here is in the
middle. The charges resulted from what came after the initial
contact and before defendant was arrested. That’s where the
crimes occurred, in that gap of time. [¶] And as has been said
here this morning, there really were only two witnesses that were
able to describe exactly what happened. And the jury listened to
that evidence, and the jury made a decision based on the meat of
the case, the specific crimes that were alleged. [¶] There was, as
Mr. LeCedre indicated, at least corroboration from a physical
evidence standpoint about the knife that was described by [J.Z.]
and was found to be on the defendant. [¶] So while I think the
motion is well made, I think it was something that needed to be
heard, but I do not think that the testimony from Mr. Garrido




                                5
creates or rises to the level where the Court can set aside a
unanimous verdict by a jury of 12 people on every single count or,
for that matter, on any of those five counts. [¶] . . . [F]or those
reasons, the [d]efense motion is respectfully denied.”
                            DISCUSSION
                                  I.
                       Motion for a New Trial
       Navarro contends the trial court abused its discretion in
denying his motion for a new trial.
       Section 1181, subdivision 8 gives the trial court the
discretion to grant a new trial when new evidence is discovered
material to the defendant that he could not have with reasonable
diligence discovered and produced at trial. The grant or denial of
a new trial motion is a matter within the sound discretion of the
trial court. (People v. Randle (1982) 130 Cal.App.3d 286, 292.)
Each case must be judged on its own factual background. (Ibid.)
       Navarro argues that the trial court apparently found
Garrido’s testimony credible. But it is not apparent. The court
made no such finding.
       The trial court stated that it agreed with the prosecutor
that the motion was “well-taken.” But that does not mean the
court believed Garrido. It simply means the motion was not
frivolous. The court also stated that Garrido’s testimony brought
forward discrepancies. That is a statement of the obvious. There
were clearly discrepancies between Garrido’s and J.Z.’s
testimonies. That does not mean the court believed Garrido. The
discrepancies to which the court referred involved only the
beginning and the end of the incident. The court was not
required to believe Garrido’s testimony that he saw the entire
encounter. Garrido testified that Navarro did not pull a knife on




                                 6
J.Z. The court pointed out that J.Z. was able to identify the knife
found on Navarro. The ultimate finding the court made about
Garrido’s testimony is that it is not sufficient to set aside the
verdict. The trial court did not abuse its discretion.
                                   II.
                           Prior Conviction
       Navarro contends he did not enter a valid admission of his
prior serious felony conviction.
       In In re Yurko (1974) 10 Cal.3d 857, our Supreme Court
held that before a court accepts the accused’s admission that he
suffered a prior felony conviction, the accused must be advised
that by the admission, he is waiving his rights to confront
witnesses, to trial by jury, and against compulsory
self-incrimination. (Id. at pp. 861-863.) In addition, the accused
must be advised that he may be adjudged to be a habitual
criminal, of the precise increase in the term or terms that might
be imposed, and the effect of any increased term or terms on the
accused’s eligibility for parole. (Id. at p. 864.)
       Here Navarro was not advised of any of those rights. The
trial court simply asked if he admitted a prior conviction for
violating section 211. Navarro did not make an admission. His
counsel answered, “Yes.”
       The People argue the error is harmless. They cite People v.
Mosby (2004) 33 Cal.4th 353, 361 (Mosby) for the proposition that
we must examine the entire record of the proceeding to determine
whether the defendant’s admission of the prior conviction was
intelligent and voluntary in light of the totality of the
circumstances. In Mosby, the defendant was convicted by a jury
for selling cocaine. In addition, it was alleged that he had a prior
felony conviction for drug possession, making him ineligible for




                                 7
probation. Prior to the defendant’s admission of the prior
conviction, the trial court advised him only of his right to a jury
trial on the prior conviction. Our Supreme Court noted that the
defendant had just had a trial at which he did not testify and at
which he had, through counsel, confronted witnesses. Thus, he
would have been aware of the right to remain silent and confront
witnesses. (Id. at p. 364.) The court also noted that the
defendant had previous experience with the criminal justice
system. His prior conviction was based on a plea of guilty at
which time he would have received a full advisement of his
rights. (Id. at p. 365.) The court concluded the defendant’s
admission was knowing and intelligent.
       But Mosby did not involve the “Three Strikes” law. Even
assuming Navarro was aware of his right to a jury trial, to
confront witnesses, and against compulsory self-incrimination, it
is not all that is required. Navarro was not advised of the precise
increase in the term, the effect on his eligibility for parole, or his
future status as a “three striker.” (See In re Yurko, supra, 10
Cal.3d at p. 864.) If the People deem it important that Navarro’s
sentence be enhanced for his prior serious felony conviction, they
must try again.




                                  8
                          DISPOSITION
      The sentence enhancements arising from Navarro’s prior
serious felony conviction are reversed and the matter is
remanded for resentencing. In all other respects, the judgment is
affirmed.
      NOT TO BE PUBLISHED.




                                    GILBERT, P. J.
We concur:



             PERREN, J.



             TANGEMAN, J.




                                9
                    Anthony J. Sabo, Judge

               Superior Court County of Ventura

                ______________________________


      Wayne C. Tobin, under appointment by the Court of
Appeal, for Defendant and Appellant.
       Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Paul M. Roadarmel, Jr. and David F.
Glassman, Deputy Attorneys General, for Plaintiff and
Respondent.